  Case 2:20-mj-00006-MJA Document 1-1 Filed 03/10/20 Page 1 of 2 PageID #: 2




                                        A TTA CHMENT A

The residence is described as 870 Abbott Road, Buckhannon, West Virginia, in the Northern
District of West Virginia. This is the residence of William John Clark. Places to be searched
also include vehicles, outbuildings, and other non-residential structures associated with this
property.

                                        A TTA CHMENT B


    1. Containers used to confine explosives or conceal improvised explosive devices to
       include, but not limited to the following:
       Metal, plastic or cardboard containers (i.e. pipe nipples, end caps, pvc pipe, cardboard
       tubes, copper tubing, C02 containers, grenade bodies or other improvised containers).

   2. Explosive filler material to include, but not limited to the following:
      Powders (i.e., black powder, smokeless powder, Pyrodex, flash powder, improvised
      powders, powder removed from ammunition), match heads;

   3. Commercially manufactured high explosives materials (i.e., cast boosters, C-4 or other
      plastic explosives, dynamites, slurries, emulsions, detonation cord), or military explosives
      to include TNT, deta sheet, C-4, or other military explosives to include explosives
      removed from live military ordnance;

   4. Unmixed chemical powders, substances or liquid chemicals that can be combined to
      produce an explosive matei1ial, (i.e., citric acid, hexamine, hydrogen peroxide, nitri~ acid,
      mercury, potassium perchk~rate, acetone, silver nitrate, potassium chlorate, muriati~ acid,
      aluminum, ammonium nitrate, etc.).

   5. Mixing bowls, glassware or other containers, spoons, funnels, strainers or other mixing
      implements.

   6. Commercially manufactured detonators, military detonators or improvised detonators,
      either electric or non-electric or other initiating components to include, but not limited to
      the following:
      Filaments, flash bulbs, rocket motors, fuses (i.e. commercially manufactured hobby fuse,
      safety fuse, quick match, electric matches, squibs, military training fuses, or other
      improvised fuses;

   7. Electronic components, to include, but not limited to: wires/wiring, tape (i.e., electrical,
      duct, masking), Wire connectors, shrink tube, wire ties, relays, switches, improvised
      switches, circuit boards, capacitors, batteries, B-cells or other power sources, and
      timing/remote control mechanisms.

   8. Trash or debris from improvised explosive devices and/or components to include, but not
      limited to the following:
Case 2:20-mj-00006-MJA Document 1-1 Filed 03/10/20 Page 2 of 2 PageID #: 3




    Packaging material for components (i.e., toggle switch packaging, electronic or
    mechanical timer packaging or instructions), cut sections of electric detonator wires,
    delay tags, packaging for rocket motors, remnants of radio controlled cars, etc, and
    remnants of previously detonated improvised explosive devices.

 9. Items to be used as fragmentation, to include, but limited to the following: Ball bearings,
    bb’s, nuts, bolts, screws, nails, brads.

 10. Tools commonly used in the manufacture of improvised explosive devices, to include but
     not limited to the following:
     Trays, punches, drills, drill bits, vices, wrenches, Cutting/fastening implements (i.e.,
     pliers, side cutters, soldering irons, solder, circuit testers;

 11. Literature pertaining to the assembly, manufacture and functioning of explosive devices
     or materials including but not limited to the following:
     Books, pamphlets, drawings, sketches, diagrams, photographs, photocopies, computer
     generated, or computer stored information of same, including any information contained
     on computers or cellular telephones.

 12. Receipts showing the purchase of: Components, chemicals/powders, tools, or literature,
     address books, phone lists, phone books or other notes containing associates, contacts or
     sources of supply.

 13. Any items likely to be contaminated or show traces of any chemicals or explosive
     materials to include, but not limited to the following: rugs, cushions, vacuum cleaner
     bags and attachments.

 14. Any firearms or ammunition constituting a violation of 18 USC 922(g)(1).
